Citation Nr: 1208153	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel









INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  He was the recipient of, among other decorations, a Purple Heart Medal.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.

In October 2010, the Board remanded the appellant's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran died in May 2006.  The death certificate shows that the immediate cause of death was pulmonary hypertension, and other conditions noted as contributing to the cause of death were tobaccoism, high blood pressure, and emphysema.

2.  At the time of his death, the Veteran was service connected for residuals of a gunshot wound of the low back, evaluated as 60 percent disabling; a low back scar, evaluated as 10 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; left upper extremity peripheral neuropathy, evaluated as 20 percent disabling; right upper extremity peripheral neuropathy, evaluated as 20 percent disabling; left lower extremity peripheral neuropathy, evaluated as 10 percent disabling; right lower extremity peripheral neuropathy, evaluated as 10 percent disabling; and osteomyelitis, evaluated as 10 percent disabling.

3.  The Veteran's pulmonary hypertension, high blood pressure, and emphysema are not shown by the competent evidence of record to have been etiologically related to a disease, injury, or event in service, or to any service-connected disability; tobaccoism is not a disease for which VA compensation may be awarded.

4.  The Veteran is not shown to have acquired a psychiatric disorder as a result of service or service-connected disability that caused or contributed to the Veteran's death.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed to the cause of the Veteran's death.  See 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the appellant's claim for service connection for the cause of the Veteran's death, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson that 38 U.S.C.A. § 5103(a) notice for DIC cases (including claims for service connection for the cause of a veteran's death) generally must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held in Hupp that where a claimant submits a non-detailed DIC application, VA is not obligated to inform the claimant of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  See id.  

As noted above, in October 2010, the Board remanded the appellant's case so that she could be provided with adequate notice under the VCAA and Hupp (she had previously been provided with VCAA notice in July 2006).  Pursuant to the Board's remand directive, the appellant was provided with a new notice in October 2010 that the Board finds satisfied the notice requirements of the VCAA and Hupp.  The October 2010 letter explained that evidence was required showing that the condition that contributed to the Veteran's death was caused by an injury or disease that began in service, and it listed the disabilities for which the Veteran was service-connected at the time of his death.  The letter also advised the appellant of her and VA's respective responsibilities under the VCAA.  Her claim was readjudicated by way of a December 2011 Supplemental Statement of the Case (SSOC).

Since the Board has concluded that the preponderance of the evidence is against the appellant's claim, any questions as to the appropriate effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Under the VCAA, VA also has a duty to assist the appellant in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this case, the Veteran's relevant service treatment records, VA treatment records, and private treatment records are all in the claims file.  The appellant has not referenced any outstanding, available records that she wanted VA to obtain or that she felt were relevant to her claim that have not already been obtained and associated with the claims file.

The Board recognizes that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The Board notes that VA obtained a VA medical opinion in March 2007 regarding the relationship between the Veteran's service-connected disabilities and the cause of death.  In addition, as noted above, in October 2010, the Board remanded the appellant's claim for further development, including so that a new VA opinion could be obtained to address the appellant's alternate theory of entitlement, i.e., that the Veteran acquired a psychiatric disorder secondary to his service-connected disabilities that caused the Veteran's death.  Pursuant to the Board's remand directive, a November 2010 VA medical opinion was obtained, and the Board finds that this opinion adequately addresses the questions presented by the Board in its remand and, therefore, that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Her claim was readjudicated by way of a December 2011 Supplemental Statement of the Case (SSOC).  The Board also finds the above two medical opinions to be adequate upon which to base a decision, as the examiners reviewed the claims file and gave adequate rationale for their conclusions.  While the Board acknowledges that the March 2007 VA examiner did not provide another opinion as to whether the Veteran's pulmonary hypertension, obstructive lung disease (COPD/emphysema), or hypertension were related to service, the Board finds that a remand for such an opinion is not necessary to make a decision on this case, as there is no evidence of any of these conditions in the Veteran's service treatment records or for over 20 years post-service, and neither the Veteran nor the appellant ever alleged that any of these conditions were caused by or related to service.  Robinson v. Mansfield, 21 Vet. App. 545 (2008). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

In May 2006, the Veteran died.  The death certificate shows that the immediate cause of death was pulmonary hypertension, and other conditions noted as contributing to the cause of death, but not resulting in the underlying cause, were tobaccoism, high blood pressure, and emphysema.  The appellant is the Veteran's widow.  A marriage certificate reflects that the couple married in December 1967.

The Veteran was service connected for residuals of a gunshot wound of the low back (60 percent rating), a low back scar (10 percent rating), diabetes mellitus (20 percent rating), left upper extremity peripheral neuropathy (20 percent rating), right upper extremity peripheral neuropathy (20 percent rating), left lower extremity peripheral neuropathy (10 percent rating), right lower extremity peripheral neuropathy (10 percent rating), and osteomyelitis (10 percent rating), at the time of his death.  His combined rating for his service-connected disabilities at the time of his death was 90 percent, effective April 30, 2004; he was also in receipt of total disability compensation based on unemployability (TDIU), effective April 30, 2004, i.e., for approximately two years until his death.

To warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310 (West 2002 and Supp. 2011); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or otherwise be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 and Supp. 2011); 38 C.F.R. § 3.312 (2011).

The appellant alleges that the Veteran's service-connected disabilities, particularly his diabetes, peripheral neuropathy, and gunshot wound residuals, caused or contributed to his death.  The appellant argues, in the alternative, that the Veteran acquired a psychiatric disorder as a result of service, to include posttraumatic stress disorder (PTSD), and that the Veteran's acquired psychiatric disorder caused or contributed to his death.  See Form 9, June 2007.

As noted above, the Veteran's death certificate shows that the immediate cause of death was pulmonary hypertension, and the contributing causes of death (but not resulting in the underlying cause) were tobaccoism, high blood pressure, and emphysema.

As an initial matter, the Board notes that there is no evidence of pulmonary hypertension, high blood pressure, or emphysema having been medically diagnosed in service or within one year of discharge, and, therefore, there is no presumed service connection for such.  See 38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Also, the Board notes that service connection is precluded for a disability resulting from the use of tobacco products and, therefore, there can be no service connection for tobaccoism (or death caused by such).  See 38 U.S.C.A. § 1130; 38 C.F.R. § 3.300 (2011).

The first documented evidence of record of the Veteran's pulmonary hypertension (the immediate cause of death noted on the Veteran's death certificate) is a September 2002 VA treatment record reflecting that an echocardiogram and chest x-ray revealed pulmonary hypertension.  Subsequent VA treatment records dated March 2003 forward reflect that the Veteran continued to be followed for diagnosed pulmonary hypertension.  

With regard to the Veteran's hypertension or high blood pressure, VA treatment records dating back to January 1992 reflect that the Veteran was diagnosed with and followed for hypertension.  

With regard to the Veteran's emphysema, various VA treatment records reflect the Veteran's long history of being a heavy smoker for over 20 years until around October 1998 (when he quit), and that he had been followed for diagnosed emphysema since June 2000.  See also VA Treatment Records, April 1992, March and April 2000 (COPD), January 2002; VA Hospitalization Record, April 1996.  

The Board also notes that VA treatment records dating back to April 1992 reflect that the Veteran was also diagnosed with and followed for obesity.  See also VA Treatment Record, April 2003 (counseled to lose weight due to congestive heart failure).  August 2000 and January 2002 VA treatment records reflect that the Veteran was hospitalized twice for congestive heart failure episodes, and that he was prescribed continuous oxygen during the latter hospitalization.  The Board also acknowledges that VA treatment records reflect diagnosed coronary artery disease, which the Board acknowledges is a disease for which presumptive service connection may be granted due to herbicide exposure.  38 C.F.R. § 3.309(e) (2011).  The Board notes, however, that there is no lay or medical evidence in the claims file indicating that the Veteran's coronary artery disease caused or contributed to the Veteran's death (including any relationship to any of the causes of death listed on his death certificate).

A June 2004 VA examination report reflects that the examiner opined that the Veteran's hypertension and congestive heart failure were not caused by or related to his service-connected diabetes because they predated it.

A March 2007 VA medical opinion reflects that the examiner reviewed the claims file and opined that the Veteran's death was not caused by or related to his service-connected disabilities, to include his diabetes, neuropathy, osteomyelitis, or gunshot wound residuals.  The examiner explained that there was no direct causative relationship between the Veteran's diabetes and other service-connected conditions and his pulmonary hypertension or obstructive lung disease, which the examiner opined caused the Veteran's death.

As noted above, the appellant asserts, in the alternative, that the Veteran acquired a psychiatric disorder as a result of his service-connected disabilities, which psychiatric disability caused his death.  With regard to the Veteran's psychiatric history, an October 2002 VA treatment record reflects a diagnosis of PTSD that the VA clinician related to the Veteran's service in Vietnam.  A November 2002 VA treatment record reflects that the Veteran reported experiencing crying spells that he believed were related to his physical conditions but that the clinician attributed to the Veteran's PTSD.  A December 2002 VA treatment record reflects that the Veteran was seen for medication management for his diagnosed PTSD.  The VA psychiatrist noted the Veteran's history of drinking and his medical history of severe COPD, hypertension, congestive heart failure, and diabetes, but did not add any etiological opinion relating any of these physical conditions to the Veteran's PTSD or any other mental health condition.  Diagnoses of PTSD and dysthymic disorder were recorded, and the Veteran was prescribed sertraline.  

A February 2004 VA examination report (relating to the Veteran's claim for service connection for PTSD that was denied by way of a March 2004 RO decision) reflects that the VA examiner, after reviewing the claims file and summarizing the Veteran's history, opined that the Veteran did not meet the diagnostic criteria for PTSD, and recorded a diagnosis instead of an adjustment disorder with mixed anxiety and depression.  See Report at 10.  The examiner explained that although he believed that the Veteran was experiencing emotional distress associated with his past trauma in service, he did not meet criteria F of the DSM.  The examiner further opined that the Veteran's employment situation and health problems were having a significant affect on his emotional status and occupational functioning, including  emphysema, congestive heart failure, diabetes, and kidney problems.

In October 2010, the Board remanded this matter so that, among other things, a VA medical opinion could be obtained to address whether the Veteran acquired a psychiatric disorder that caused or contributed to the Veteran's death, and if so, whether any such psychiatric disorder was related to service on a direct or secondary basis.  Pursuant to the Board's remand directive, a November 2010 VA medical opinion was obtained.  The examiner noted that the Veteran's service treatment records and May 1969 separation examination report were negative for any mental health treatment in service.  The examiner went on to incorporate a summary of several of the Veteran's treatment records into his report, including the above discussed VA treatment records dated in 2002 and the February 2004 VA examination report.  The examiner opined that he could not opine as to whether the Veteran's diagnosed PTSD, dysthymic disorder, or adjustment disorder with mixed anxiety and depressed mood were related to his service-connected disabilities without resorting to mere speculation.  The examiner explained that without interviewing the Veteran and performing testing, he was unable to opine as to whether the PTSD diagnosis was valid.  He further explained that the Veteran was experiencing a wide variety of medical issues, and without interviewing him, it could not be determined which particular issues were associated with his mental health symptoms.  The examiner further noted that the Veteran was diagnosed with dysthymic disorder shortly after his mother died and, therefore, without interviewing him, the examiner could not make a firm conclusion about what factors contributed to that diagnosis.  The examiner also noted that the Veteran had diagnosed cocaine dependence and alcohol abuse in remission, but that it could not be determined whether these were related to service or service-connected disability because the Veteran could not be interviewed.

The Board finds the above February 2004 VA examination report and March 2007 and November 2010 VA medical opinions to be the most probative evidence of record, and the only competent opinions of record, as to whether a disability incurred in or aggravated by active service was the principal or contributory cause of death of the Veteran.  The Board notes that there is no medical evidence of record relating the Veteran's pulmonary hypertension, obstructive lung disease (COPD/emphysema), or hypertension to his service-connected disabilities or to service, and there is no medical opinion of record that contradicts the opinions of the VA examiners.  While the Board acknowledges that a few VA treatment records reflect recorded diagnoses of PTSD, e.g., VA treatment records, October 2002 and December 2002, the Board finds these records to have less probative value than the opinions of the February 2004 and November 2010 VA examiners because, among other things, these records do not include as detailed rationale, to include the degree to which the Veteran satisfies the specific criteria for diagnosing PTSD.

In considered the opinion of the November 2010 VA examiner, the Board has considered that the Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court held that an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation.

The Board has carefully reviewed the November 2010 opinion and finds that the examiner did in fact supply a rationale for finding that it would be speculative to offer opinions as requested.  The examiner first conducted a thorough review of the relevant medical records, acknowledging that the Veteran had been diagnosed with PTSD in the past, but that the February 2004 VA examiner found that he did not meet the criteria for PTSD.  The examiner observed that the February 2004 VA examiner had given a diagnosis of adjustment disorder, but that such disorder had been attributed to current health problems.  The examiner also noted that he had been given numerous other psychiatric diagnoses, including drug and alcohol dependence.  The examiner pointed to several complicating factors, such as the conflicting evidence regarding PTSD, the fact that "extensive" testing in 2004 failed to yield a diagnosis of PTSD, the fact that dysthymic disorder was only diagnosed following his mother's death, and the fact that the Veteran had a variety of health issues, and concluded that, without being able to interview the Veteran directly, it could not be opined without resorting to speculation whether the Veteran had a psychiatric disability related to service or his service-connected disabilities.

In Jones, the Court noted that in certain cases a medical expert could not assess the likelihood that a disorder was due to an in-service event or disease because "information that could only have been collected in service, or soon thereafter, is missing..." Jones at 390.  The Board believes the current case is very similar to the situation acknowledged by the Court.  Quite simply, a VA examination conducted in February 2004 failed to show that the Veteran had a psychiatric disorder related to service, and, according to the November 2010 VA examiner, it would not be possible to now link any psychiatric disability noted in the record to service or to his service-connected disabilities because it is not possible to conduct the necessary evaluation. 

The Board acknowledges the statements of the appellant, including her opinion that the Veteran's service-connected disabilities caused his death, and that they caused him to acquire a psychiatric disorder, including PTSD, that caused his death.  The Board notes, however, that the appellant, as a lay person, is not competent to diagnose the cause of the Veteran's death or to opine as to the etiology of the Veteran's pulmonary hypertension, obstructive lung disease, hypertension, or psychiatric disorders as such an opinion requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, because the VA examiners have the requisite medical training and experience, the Board finds the opinions of the VA examiners to be by far more probative.  See 38 C.F.R. § 3.159(a)(1).

The Board also notes that the appellant has never asserted, and there is no evidence of record suggesting, that the Veteran's pulmonary hypertension, obstructive lung disease, or hypertension were related to service or incurred in service, and there is no evidence of record tending to suggest any such relationship.

In short, for the reasons expressed above, the Board concludes that the preponderance of evidence is against granting service connection for the Veteran's cause of death, and the benefit of the doubt rule provided in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


